Order, entered on October 25, 1962, unanimously modified on the law and on the facts and as a matter of discretion to reduce the fee of the special guardian to $400 and, as so modified, affirmed, with $20 costs and disbursements to appellant against the special guardian. The services involved were comparatively simple and did not merit the fee asked for by the guardian or awarded by the Surrogate. It is sought to justify the fee by proof that the special guardian performed services of a social value to his ward by counselling him as to his way of life. This was quite extraneous to the purpose for which the special guardian was appointed, namely, to protect the interests of the ward in connection with a proposed sale of an asset of the estate. Concur — Breitel, J. P., Rabin, Stevens, Steuer and Bastow, JJ.